                            IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                     SOUTHERN DIVISION
                                    Case No. 7:20-cv-00126-M

     LAURA A. BROWN,                      )
                                          )
                              Plaintiff,  )
                                          )
     V.                                   )
                                          )
      NORTH CAROLINA FARM BUREAU          )                                   ORDER
     MUTUAL INSURANCE COMPANY, INC. , )
     a/k/a NORTH CAROLINA FARM            )
     BUREAU MUTUAL INSURANCE              )
     COMPANY and FARM BUREAU              )
     INSURANCE ofN.C., INC. ,             )
                                          )
                              Defendants. )

       This matter comes before the court on: (1) Defendant Farm Bureau Insurance of N.C. , Inc.' s

("FBNC") motion to, inter alia, dismiss the claims Plaintiff Laura A. Brown brought against it [DE-6] ;

(2) Defendant North Carolina Farm Bureau Mutual Insurance Company, Inc. 's ("NCFB") motion to dismiss

Plaintiffs state-law unfair-and-deceptive-trade-practices ("UDTP") claim brought against it [DE-8] ; and

(3) NCFB's motion seeking to have the action set for a bench trial, rather than a jury trial [DE-10] , all of

which were filed on September 2, 2020.




                                                         1



                Case 7:20-cv-00126-M Document 30 Filed 01/27/21 Page 1 of 2
       Plaintiff responded to all three of the motions described above on September 23 , 2020 noting that

she had no objection to any of them. [DE-21-23] The court accordingly GRANTS each motion. Plaintiffs

claims against FBNC and Plaintiffs UDTP claim against NCFB are DISMISSED; FBNC is

TERMINATED as a Defendant; and the Clerk of Court is DIRECTED to designate Plaintiffs breach-of-

contract claim against NCFB, the sole remaining claim, for bench trial on the docket. See Fed. Rs. Civ. P.

12, 39, 41.



                                  ~-,*
       SO ORDERED this the __;-._ _ _ day of _ _.J
                                                _ i--~
                                                           ~
                                                      ~---- - - -·' 2021.




                                                        RICHARD E. MYERS II
                                                        CHIEF UNITED STATES DISTRICT JUDGE




                                                       2



                Case 7:20-cv-00126-M Document 30 Filed 01/27/21 Page 2 of 2
